— Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court, entered in Washington County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
While petitioner does not dispute the fact that two razor blades were found in the locker in his cell, he claims that the weapons were planted there. The fact that the weapons were found in his cell gave rise to an inference of impropriety (see, Matter of Hernandez v LeFevre, 150 AD2d 954, 955, lv denied 74 NY2d 615), even though others may have had access to his cell (see, Matter of Caldwell v Coughlin, 148 AD2d 905). Petitioner’s denial of any knowledge of the razor blades merely created an issue of credibility to be resolved by the Hearing Officer (see, Matter of Hernandez v LeFevre, supra, at 955; Matter of Siders v LeFevre, 145 AD2d 874, 875). Finally, the misbehavior report, which was authored by the correction officer who discovered the razor blades, alone constituted substantial evidence to support the determination (see, Matter of Bernacet v Coughlin, 145 AD2d 802, lv denied 74 NY2d 603).
Mahoney, P. J., Casey, Yesawich Jr. and Mercure, JJ., *424concur. Adjudged that the determination is confirmed, and petition dismissed, without costs.